Citation Nr: 0125466	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  98-06 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for chloracne as 
secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from March 1958 to August 
1975 and from March 1976 to July 1979.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Fort Harrison, Montana, Department of Veterans Affairs 
(VA) Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in May 2000.  At that time, the Board also remanded 
the issue of entitlement to an increased rating for residuals 
of a right wrist injury, for issuance of a statement of the 
case.  No substantive appeal was subsequently received 
relative to that issue, and it is not now before the Board 
for appellate consideration.

The claim for service connection for PTSD will be addressed 
in the Remand section of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal on the issue of service 
connection for chloracne as secondary to Agent Orange 
exposure has been obtained.

2  There is no medical evidence that the veteran was treated 
for chloracne during service, that chloracne was manifest to 
a degree of 10 percent or more within one year of the last 
date he served in Vietnam, or that chloracne is currently 
demonstrated.



CONCLUSION OF LAW

Chloracne claimed as secondary to Agent Orange exposure was 
not incurred in or aggravated by service and may not be 
presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.159 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the VA to notify the veteran and the 
representative, and has enhanced its duty to assist a veteran 
in developing the information and evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
Since these legislative changes serve to eliminate the 
"gatekeeping" function in the VA claims process imposed by 
the standard for a well-grounded claim, see, e.g., Hensley v. 
West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the Board is of 
the opinion that the new legislative changes are more 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The RO has obtained the veteran's 
service medical records as well as private and VA medical 
treatment records since service.  The veteran has not 
indicated that there are any additional medical records that 
could be obtained.  

The record discloses that the September 1996 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claim.  The February 1998 statement of the case 
and the February 2001 supplemental statement of the case 
provided the veteran with the applicable criteria for service 
connection for the claimed disability.  These notification 
letters were sent to the veteran's latest address of record, 
and correspondence copies were mailed to the veteran's 
accredited representative, the Disabled American Veterans.  
These notifications were not returned by the United States 
Postal Service as undeliverable, see Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
veteran, and his representative, have received these 
determinations.

Accordingly, the Board finds that all information and 
evidence has been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual Background

The veteran's DD Form 214 reflects that he had over three 
years of foreign service, and received various commendations, 
including the Vietnam Service Medal and the Vietnam Campaign 
Medal.  His military occupational specialty was flight 
engineer.  A February 2001 military personnel management 
support branch document reflects that he served in Vietnam 
from December 1966 to March 1967 and from June 1967 to 
September 1967.  

The service medical records are negative for complaint, 
treatment or diagnosis of chloracne.  On enlistment 
examination in January 1957, the veteran reported a history 
of boils for the past year.  Clinical evaluation of the skin 
in January 1957, however, revealed normal findings.  The 
record reflects that boils were drained and removed in 
February 1963 and lesions were noted in December 1966, 
September 1971, November and December 1974, and January 1975.  
The service medical records do reflect a diagnosis of 
pityriasis lichenoides et varioliformis mis acuta (PLEVA) in 
January 1975.  The diagnosis was confirmed by punch biopsy in 
February 1975, and treatment continued in March, May and 
September 1975.  In September 1975, the dermatology clinic 
opined that this was a recurrent disease of unknown etiology, 
thought to be a type of vasculitis.

Post-service medical records reflect diagnoses of skin 
conditions such as PLEVA (for which service connection has 
been established), dermatitis, epimoidal cyst and keratosis.  
A VA dermatological examination in October 1990 resulted in a 
diagnosis of "no chloracne of Agent Orange."  On VA Agent 
Orange examination in January 1995, the impression was 
acneiform-type scarring and active lesions present on his 
arms, buttocks, upper thighs, lower legs and bottom of the 
feet, characterized as having the appearance of a 
chloracneiform-type lesion.  In a statement dated in February 
1995, the same physician notified the veteran that the 
results of his examination were principally acneform lesions 
of the arm, buttocks and thighs.  

On VA examination in May 1997, the pertinent impressions were 
pityriasis lichenoides scarring of the inner aspect of the 
upper and lower right and left arms, and of the upper thigh, 
and history of yirioleformis actapleva, no active lesions at 
this time.  Prior to the examination results, the veteran had 
reported as history, to the examiner, that he had developed a 
skin rash while in Vietnam after having been sprayed with 
Agent Orange.

A VA outpatient treatment report dated in December 1998 
indicates the veteran reported a history of Agent Orange 
exposure in Vietnam with the development of chloracne.  The 
reported assessments included history of chloracne.  A punch 
biopsy in November 2000 of pigmented skin lesions of the 
upper and lower left temple did not result in a diagnosis of 
chloracne.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  In addition, certain 
diseases may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

The veteran's primary contention is that he has chloracne as 
the result of exposure to Agent Orange in Vietnam.  

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era, and 
who has a disease listed at 38 C.F.R. § 3.309(e).  38 C.F.R. 
§ 3.307(a)(6)(iii).  The diseases listed at 38 C.F.R. § 
3.309(e) are those for which service connection may be 
presumed due to an association with exposure to herbicide 
agents.  The specified diseases are: Chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and diabetes mellitus.  38 C.F.R. § 3.309(e); 
66 Fed. Reg. 23166-23169 (May 8, 2001) (to be codified at 38 
C.F.R. § 3.309(e)).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341-346 (1994).  See also 61 Fed.Reg. 57586-57589 (1996).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam during 
the requisite period.  Significantly, however, the record is 
negative for a confirmed diagnosis of chloracne.  In fact, a 
VA dermatological examination conducted in October 1990 
specifically stated that there was no chloracne.  While a VA 
examiner reported in 1995 that the veteran had 
chloracneiform-type lesions, punch biopsy diagnostic testing 
has proven other than the existence of chloracne.  
Nevertheless, the Board finds that the veteran is competent 
to describe his experiences of being sprayed upon in service, 
and with resolution of doubt in the veteran's favor, he is 
conceded to have been exposed to an herbicide agent in 
Vietnam.  However, the evidence does not show that a listed 
skin disease became manifest to a degree of 10 percent or 
more within a year of the veteran's Vietnam service and, as 
noted above, there exists no current demonstration of a 
listed skin disease.  Accordingly, under the law, service 
connection is not warranted for chloracne on a presumptive 
basis.

Having determined that the veteran is not entitled to any 
presumption of service connection, the Board must next 
determine whether service connection is warranted on a 
nonpresumptive basis.  In this regard, the Board has 
carefully considered all of the medical evidence of record.  
Most significant is the fact that service medical records and 
records dated from service until the present are entirely 
negative for confirmed diagnosis of chloracne.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board 
further notes that absent competent medical evidence that the 
veteran has a current disability, the VA need not afford the 
veteran a VA examination in conjunction with his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

As a final matter, the Board notes that it has also 
considered the doctrine of giving the benefit of the doubt to 
the veteran under 38 U.S.C.A. § 5107, but does not find the 
evidence is of such approximate balance as to warrant its 
application, other than as outlined above. The preponderance 
of the evidence is against the veteran's claim and service 
connection is denied.


ORDER

Entitlement to service connection for chloracne as secondary 
to Agent Orange exposure is denied.  


REMAND

In May 2000, the Board remanded the claim for service 
connection for PTSD to the RO for further development.  In 
it's remand, the Board requested that the RO attempt to 
verify the veteran's alleged stressors through the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  In 
October 2000, a request was made of the Department of the 
Navy to verify the veteran's stressors; and by a letter that 
month, and in February 2001, the Department of the Navy, 
Headquarters U.S. Marine Corps, Personnel Management Support 
Branch (PMSB) responded that the information provided by the 
veteran was insufficient for the purpose of conducting any 
meaningful research.  The PMSB indicated that information 
concerning the veteran's unit should be contained in the 
command chronologies submitted by his unit and that those 
records could be requested from the Marine Corps Historical 
Center, History and Museums Division, Building 58, Washington 
Navy Yard, Washington, D.C. 20374-0580.  The Board notes that 
no attempt has been made to obtain the veteran's unit records 
from the Marine Corps Historical Center.  In addition, the 
Board notes that a request has not been made of the USASCRUR 
to verify the veteran's stressors.  See Stegall v. West, 11 
Vet.App. 268, 271 (1998) (holding that the RO must comply 
with all instructions in a Board remand before decision can 
be reached).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should request verification of 
stressor information relative to the 
veteran's unit from command chronologies 
for the veteran's unit for the pertinent 
time frame from the Marine Corps 
Historical Center, History and Museums 
Division, Building 58, Washington Navy 
Yard, Washington, D.C. 20374-0580.  The 
RO should also attempt to verify the 
veteran's alleged stressors through the 
USASCRUR.  

2.  If, and only if, the RO verifies a 
claimed stressor, the RO should schedule 
the veteran for a VA psychiatric 
examination.  The RO must provide the 
examiner with a list of all stressors 
deemed verified.  All necessary tests and 
studies should be accomplished, including 
any psychological testing deemed 
necessary to confirm PTSD symptoms.  All 
clinical manifestations should be 
reported in detail.  A diagnosis of post-
traumatic stress disorder should be 
confirmed or ruled out in accordance with 
the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS IV.  If post-traumatic 
stress disorder is diagnosed, the 
stressor(s) supporting the diagnosis 
should be specifically identified.  The 
claims folder must be made available to 
the examiner, and reviewed prior to the 
examination.  The rationale for all 
opinions expressed should also be 
provided.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  

4.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.  

5.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  

If the benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 



